DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 12/1/2020”.  Applicant’s amendments of claims 1, 10 and 17 and addition of new claims 21-22 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-22 are pending wherein claims 1, 10 and 17 are independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2019 and 5/28/2019 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "region", "layer", "area" “interface” “array” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “an area with no definite boundaries”, “one thickness lying over or under another”, “a part of the surface of something” “to connect or a surface joining two objects” “a group” respectively. Further note the limitation “contact” is being interpreted to include "direct “contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-4, 6-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193086 A1 hereinafter Lee).
Regarding Claim 1, Lee discloses in Fig 15-19:  A memory device, comprising:
an array of memory cells (10a-10d) with a plurality of regions that each comprise a plurality of banks of memory cells [0060-0061]; and 
a host device (controller).
a plurality of channels [0061] traversing the array of memory cells, wherein a channel (channels/wiring connected to CHPAD) of the plurality of channels is positioned in a region of the plurality of regions with at least a first bank of memory cells (10b) of the region positioned on a first side of the channel and a second bank of memory cells (10c) of the region positioned on a second side of the channel opposite the first side, wherein the channel comprises a first set of one or more pins (CHPADS: bump pads that are arranged in a matrix of rows and columns) positioned within the channel, wherein the channel is coupled with a channel interface (interconnections between the CH PAD and IO CTRL) associated with the region and is configured to communicate signals between the first bank of memory cells (a portion of array 10b) and the second bank of memory cells (another portion of 10b) in the region with a host device (controller) using the first set of one or more pins (note that the CHPADS (first pins as 

Regarding Claim 2, Lee discloses in Fig 15-19:  The memory device of claim 1, further comprising: input/output (I/O) areas (IO CTRL and pads 50,70) extending across the array of memory cells (10b and 10c), the I/O areas occupying an area of the array of memory cells that is devoid of memory cells (See Fig 15)

Regarding Claim 3, Lee discloses in Fig 15-19:  The memory device of claim 2, Xu further discloses in Fig 2: wherein the I/O areas including through-silicon vias (TSVs) configured to couple the array of memory cells with a power node or a ground node [0124, 0127]. Examiner notes that one of ordinary skill in the art would find it obvious that the array of memory devices and the controller circuit as shown in Fig 17 of Lee requires power supply (power and ground connections) which is obviously supplies through the TSVs that provide the interconnection in this case as shown in [0127]. 

Regarding Claim 4, Lee discloses in Fig 15-19:  The memory device of claim 1, further comprising: a plurality of channel interfaces (interconnections between CHPAD and IO CTRL) distributed in the array of memory cells (10a-10d).

Regarding Claim 6, Lee discloses in Fig 15-19:  The memory device of claim 5, 
wherein a channel interfaces (interconnections between IO CTRL and CH PAD are present in all quadrants as seen in Fig 15) of the plurality of channel interfaces is positioned in each quadrant of the array of memory cells.

Regarding Claim 7, Lee discloses in Fig 15-19:  The memory device of claim 4, further comprising: a plurality of signal paths extending between memory cells (10a-10d) of the region and the channel interface (interconnections between IO CTRL and CH PAD) associated with the region [0060-0061]. Examiner notes that Lee discloses that the memory calls are connected independently to a controller which implies that there are a plurality of signal lines extending between the memory cell and the channel interface (interconnections between IO CTRL and CH PAD).

Regarding Claim 8, Lee discloses in Fig 15-19:  The memory device of claim 1, further comprising: a second array of memory cells (2000c) stacked on top of the array of memory cells (2000d), the second array of memory cells having regions that each comprise a plurality of banks of memory cells; and a second plurality of channels traversing the second array of memory cells, wherein each of the channels of the 

Regarding Claim 9, Lee discloses in Fig 15-19:  The memory device of claim 1, wherein the channel (interconnections between CHPAD) establishes a point-to-point connection between the region (of memory cells array)  and the host device (controller 820 in Fig 19). Examiner notes that since the memory stack and the controller device 820 are connected electrically, the various interconnections in the memory chip establishes a point to point connection).

Regarding Claim 10, Lee discloses in Fig 1:  A memory device, comprising:
an array of memory cells (10a-10d) with a plurality of regions that each comprise a plurality of banks of memory cells (See Fig 15); and a host device (controller  in Fig 18);
input/output (I/O) areas (I/O CTRL and pads 50,70)  extending across the array of memory cells (See Fig 15), the I/O areas including a plurality of terminals configured to route signals to and from the array of memory cells [0060,0061]; and 
a plurality of channels [0061] traversing the array of memory cells, wherein a channel (channel connected to CH PAD) of the plurality of channels is positioned in a region of the array of memory cells with atleast a first bank of memory cells( a portion of 

Regarding Claim 11, Lee discloses in Fig 15-19:  The memory device of claim 10, Lee further discloses: further comprising: a plurality of channel interfaces (interconnections between CH PAD and IO CTRL) positioned in the I/O areas of the array of memory cells (10a-10d), wherein signal paths couple the regions with the 

Regarding Claim 12, Lee discloses in Fig 15-19:  The memory device of claim 11, Lee further discloses: wherein the I/O areas include through-silicon vias (TSVs) (See Fig 17) configured to couple a second array of memory cells (2000c)  stacked on top of the array of memory cells (2000d) with a channel interface [0124,0127]

Regarding Claim 13, Lee discloses in Fig 15-19:  The memory device of claim 10, Lee further discloses:  wherein a channel interface (interconnections between IO CTRL and CH PAD) of the region is positioned within an I/O area that bisects the region serviced by the channel interface. Examiner notes that one of ordinary skilled in the art would find it obvious to interpret “area” and “region” broadly per MPEP 2111 and 2111.02 so as to read on the claimed limitation.

Regarding Claim 14, Lee discloses in Fig 15-19:  The memory device of claim 10, Lee further discloses in Fig 15-19: wherein the I/O areas including through-silicon vias (TSVs) configured to couple the array of memory cells with a power node or a ground node [0124,0127]. Examiner notes that one of ordinary skill in the art would find it obvious that the array of memory devices and the controller circuit as shown in Fig 17 of Lee requires power supply (power and ground connections) which is obviously 

Regarding Claim 15, Lee discloses in Fig 15-19:  The memory device of claim 10, further comprising: the (I/O) areas (IO CTRL and pads 50,70) occupying an area of the array of memory cells that is devoid of memory cells (See Fig 15)

Regarding Claim 16, Lee discloses in Fig 15-19:  The memory device of claim 10, (See Fig 15) wherein the array of memory cells (10a and 10b) is bisected by two I/O areas or four I/O areas (see Fig 15).

Regarding Claim 17, Lee discloses in Fig 15-19:  A system, comprising:
a host device (controller);
a memory device comprising: a memory die with a plurality of regions that each comprise a plurality of banks of memory cells (10a-10d) 
a plurality of channels [0061] configured to communicatively couple the host device (820 in Fig 18) and the memory device (1000a), wherein a channel of the plurality of channels is positioned in a region of the plurality of regions with at least a first bank of memory cells of the region positioned on a first side of the channel and a second bank of memory cells of the region positioned on a second side of the channel opposite the first side (See Fig 15 where 10b and 10c are positioned on opposite sides of the channel), wherein the channel comprises one or more pins (CHPADS: bump pads that are arranged in a matrix of rows and columns) positioned within the channel, 

Regarding Claim 20, Lee discloses in Fig 15-19: The system of claim 17, Lee further discloses in Fig 18/19: wherein the memory device is positioned in a same package as the host device [0129, 0131].

Regarding Claim 21, Lee discloses in Fig 15-19: The memory device of claim 1, wherein the channel [0061] is coupled with the channel interface associated with the region and is configured to communicate signals between each memory cell of the first bank of memory cells (10b) and each memory cell of the second bank of memory cells (10c) in the region with the host device (Since the memory cells are interconnected in each memory cell array or a memory cell bank, the channel is configured to 

Regarding Claim 22, Lee discloses in Fig 15-19: The memory device of claim 1, further comprising:
one or more additional arrays of memory cells (see Fig 17 wherein the chips 2000a are stacked on top of 2000b) stacked on top of the array of memory cells (2000 in Fig 15 and 2000b in Fig 17), wherein at least one array of memory cells of the one or more additional arrays of memory cells comprises a second plurality of regions that each comprise a plurality of banks of memory cells (Note that dies 2000a and 2000b are the same as shown in Fig 15 and hence comprise a plurality of banks of memory cells (10b,10c)); and [0125,0126]
a second channel (of die 2000a) positioned within a second region of the second plurality of regions with at least a third bank of memory cells (10a in Fig 15 as an example for die 2000a) of the second region positioned on a first side of the second channel and a fourth bank of memory cells (10d in Fig 15) of the second region positioned on a second side of the second channel opposite the first side, wherein the second channel comprises a second set of one or more pins (CHPAD between 10a and 10d), wherein the second channel is coupled with a second channel interface associated with the second region and is configured to communicate signals between the third bank of memory cells and the fourth bank of memory cells in the second region with the host device using the second set of one or more pins (See rejection for claim 1 with respect to the first region: note that the CHPADS (second pins as claimed) are .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193086 A1 hereinafter Lee) in view of Xu et al (US 2016/0124873 A1 hereinafter Xu).
Regarding Claim 5, Lee discloses in Fig 15-19:  The memory device of claim 4.
Lee does not disclose: wherein the plurality of channel interfaces are bump-outs.
However, Xu in a similar device teaches in Fig 3: wherein the plurality of channel interfaces are bump-outs (host bus is implemented via several interconnection methods such as wiring and solder bumps) [0032].
References Xu and Lee are analogous art because they both are directed to Memory device architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lee with the specified features of Xu because they are from the same field of endeavor.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193086 A1 hereinafter Lee) in view of Hollis (US 2015/0146816 A1 hereinafter Hollis).
Regarding Claim 18, Lee discloses: The system of claim 17, further comprising: an interface (connections between memory chip and the controller 820 in Fig 18)configured for bidirectional communication (Memory access and access data) with the host device (820) [0129,0130].
Lee does not disclose:  wherein the interface is configured to communicate signals modulated using at least one of non-return to zero (NRZ) modulation scheme or a four-symbol pulse-amplitude modulation (PAM4) scheme, or both.
However, Hollis in a similar device teaches in Fig 1 and 2: wherein the interface is configured to communicate signals modulated using at least one of non-return to zero (NRZ) modulation scheme or a four-symbol pulse-amplitude modulation (PAM4) scheme, or both [0046].
References Lee and Hollis are analogous art because they both are directed to Memory device architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lee with the specified features of Hollis because they are from the same field of endeavor.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193086 A1 hereinafter Lee) in view of Chen (US 2009/0322748 A1 hereinafter Chen).
Regarding Claim 19, Lee discloses:  The system of claim 17 and that the host device 820 in Fig 19 is a MPU or a microprocessor unit.
Lee does not specifically disclose: wherein the host device comprises a graphics processing unit (GPU).
However, Chen in a similar device teaches: wherein a GPU includes a microprocessor [0029].
References Lee and Chen are analogous art because they both are directed to semiconductor device architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lee with the specified features of Chen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Lee and Chen so that the host device comprises a graphics processing unit (GPU) as taught by Chen in Lee’s device since, a GPU including a microprocessor is a common application for a microprocessor.

Claim 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta, Mitsuhiro (US 2010/0135056 A1 hereinafter Hotta).
Regarding Claim 10, Hotta discloses in Fig 2: A memory device, comprising:
an array of memory cells (A13) with regions that each comprise a plurality of banks of memory cells (A12);
input/output (I/O) areas (A16) extending across the array of memory cells, the I/O areas including a plurality of terminals configured to route signals to and from the array of memory cells; and
a plurality of channels (A15 – see mark-up below) positioned in the I/O areas of the array of memory cells, wherein a channel of the plurality of channels is positioned in a region of the of the array of memory cells with at least a first bank of memory cells (12 on the left side of A15) of the region positioned on a first side of the channel and a second bank of memory cells (12 on the right side of A15) of the region positioned on a second side of the channel opposite the first side (See Fig 2), wherein the channel comprises one or more pins (A8) positioned within the channel, wherein the channel is coupled with a channel interface (wiring connecting A8 to A15) associated with the region of the array of memory cells and is configured to communicate signals between the first bank of memory cells and the second bank of memory cells in the region with a host device (A7) using the one or more pins, and wherein the channel interface is positioned in the array of memory cells to minimize a length of signal paths between memory cells of the region and the channel interface. Note that one ordinary skilled in the art would find it obvious to decrease length of signal paths between various 

    PNG
    media_image1.png
    497
    403
    media_image1.png
    Greyscale

Regarding Claim 17, Hotta discloses in Fig 2: A system, comprising: a host device (A07);
a memory device comprising a memory die with a plurality of regions that each comprise a plurality of banks of memory cells (A13); and
a plurality of channels (A15- see mark-up for claim 10 above) configured to communicatively couple the host device(A07) and the memory device (A13), wherein a channel of the plurality of channels is positioned in a region of the plurality of regions .

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
With regards to Claims 1, 10 and 17, Applicant argues in page 8 paras 2 and 3 that “Applicant respectfully notes that a search of the Lee, Janzen, Hotta, and Shimizu references reveals that these references do not include any recitations of the word “pin” or like terms. In this regard, the Lee, Janzen, Hotta, and Shimizu references therefore necessarily do not teach or suggest “wherein the channel comprises a first set of one or more pins positioned within the channel,” and “wherein the channel is . . . configured to communicate signals between the first bank of memory cells and the second bank of 
In response, the Office respectfully disagrees and notes that in the current rejection as shown above, the Examiner has interpreted the Lee reference in a different manner so as to read on the amended claim limitations. Additionally, the rejections of claim 1 over Janzen and Claims 10 and 17 over Shimizu and over Hotta have been withdrawn. 
With regards to the above argument, Examiner notes that Fig 15 of Lee reference teaches all the amended limitations specifically, “wherein the channel comprises a first set of one or more pins positioned within the channel,” and “wherein the channel is . . . configured to communicate signals between the first bank of memory cells and the second bank of memory cells in the region with the host device using the first set of one or more pins,”. The limitation “pin” is being interpreted to mean an electrode, a terminal or a means for electrical connectivity. As noted in the rejection, the “CHPADS” are bumps that are being used to read on the limitation “pin”. The limitation Channel is any means to electrically connect various structures. Thus, the wiring that is connected to CHPADS and the CHPADS together (since the pins are within the channel) are being used to read on the limitation of “channels” as claimed.
Applicant argues in page 9 para 002 that “In this regard, the “memory cell arrays 10a-10d” of Lee are used to allegedly teach both the “array of memory cells” and the respective “banks of memory cells” recited in the independent claims. Applicant respectfully notes that it would be improper to rely on a single component of Lee to 
In response, the Office notes that the memory cell arrays 10a-10d as disclosed by Lee are being used to teach the memory cell arrays as claimed. A portion of the memory cell array 10a-10d are being used to read on the limitations of “banks of memory cells”. Examiner did not clarify this adequately in the previous rejection. The rejection above has been updated to reflect the update.
Applicant argues in page 10 last para and page 11 first para that “Therefore, even assuming, without admitting, that the channel bump pad parts (CH PADs 100) of Lee include pins, Applicant respectfully submits that the channel bump pad parts of Lee are not capable of disclosing a channel which is “configured to communicate signals between the first bank of memory cells and the second bank of memory cells in the region with the host device using the first set of one or more pins as recited in independent claim 1 and similarly recited in independent claims 10 and 17.”.
In response, the Office notes that the rejection of claims 1, 10 and 17 has been updated in view of an alternative interpretation of the Lee reference and since the CHPADS as disclosed by Lee are being used to read on the claimed “pins”, Lee teaches the currently amended claims 1, 10 and 17.
Therefore, for reasons cited above, the Examiner maintains that Lee renders obvious the claimed invention of claims 1, 10 and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NISHATH YASMEEN/Primary Examiner, Art Unit 2811